Citation Nr: 0509261	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

In August 2001, the veteran testified before the undersigned 
Veteran's Law Judge in Washington, D.C.  In October 2001, the 
Board remanded the claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The appellant's left knee disability is currently 
manifested by slight swelling, tenderness, crepitation, a 
decreased range of motion to 115 degrees of flexion, and pain 
on motion at 110 degrees, without subluxation or instability.

3.  The left knee disability does not present an unusual or 
exceptional disability picture.

4.  The right ankle disability is manifested by complaints of 
pain, swelling and limitation of motion right ankle between 
10 degrees dorsal flexion and 25 degrees plantar flexion; and 
is productive of not more than moderate impairment.  

5.  The right ankle knee disability does not present an 
unusual or exceptional disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5003-5024, 5256, 
5257, 5258, 5259, 5260, 5261 (2004).  

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in February 2002, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the February 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part that becomes disabled on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example. 38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact that are diseased.  38 C.F.R. 
§ 4.59.

The Evidence

The veteran was examined by VA in May 1997.  The veteran 
complained of left knee and right ankle pain.  As to the left 
knee, the examiner noted that there was no swelling.  Motion 
was from 0 to 130 degrees.  X-rays showed well maintained 
joint spaces.  The finding was patello femoral pain secondary 
to malalignment.  The examiner noted pain and crepitus with 
range of motion and pain with palpation over the ankle.  
There was no instability of the right ankle.  Motion was from 
15 to 55 degrees with pain.  X-rays noted an osteophyte.  The 
finding was, right ankle post traumatic arthrosis.  

The veteran was examined by VA in September 2000.  The claims 
file was available to the examiner for review.  The veteran 
complained of pain and swelling in the left knee and right 
ankle.  Examination of the left knee showed swelling and 
tenderness on palpation.  Motion was from 0 with pain to 130 
degrees with pain at 120 degrees.  The finding was, 
osteoarthritic changes left knee.  Examination of the right 
ankle showed chronic swelling and tenderness with a scar.  
Dorsiflexion was to 10 degrees with pain and to 0 degrees 
with pain; plantar flexion was to 25 degrees with pain and to 
15 degrees with pain.  X-rays showed bilateral malleola 
fracture.  The diagnosis was, right ankle open reduction 
internal fixation.  

The veteran appeared before the undersigned Veterans Law 
Judge in August 2001, in support of his claim.  The veteran 
reported having numbness in the right ankle, that the right 
ankle and the left knee are painful, and that both swell.  A 
complete transcript is of record.  

The veteran was examined by VA in May 2002.  The claims file 
was reviewed by the examiner.  He complained of pain in the 
knees and in the ankles.  The examiner noted that the veteran 
walks with a cane with a swaying motion.  On examination, the 
veteran had swelling of the lower extremities.  The left knee 
flexed to 130 degrees with pain and to 110 degrees with pain.  
Extension of the knee was noted to be to be from 180 degrees 
with pain and to 170 degrees without pain.  There was no 
instability or laxity of the left knee.  There was tenderness 
in the medial aspect of the left knee.  The diagnosis was 
strain of both knees.  X-rays show calcification at the 
anterior superior aspect of the patella.  The right ankle 
dorsiflexed to 10 degrees due to pain, plantar flexion was to 
25 degrees due to pain, inversion was to 15 degrees due to 
pain and eversion to 20 degrees due to pain.  The diagnosis 
was right ankle strain with open reduction internal fixation 
residual.  

The veteran was examined by VA in November 2004.  The claims 
file was available for review.  The veteran's medical history 
has been reviewed.  Mild effusion of the left knee was noted.  
Motion was from 0 to 115 degrees with pain at 110 degrees of 
flexion.  It was noted that he had good stability.  There was 
a 3 cm x 1 mm incision along the anterior medial aspect of 
the knee that was noted to be well healed.  He had good 
function of the quadriceps and hamstrings and could squat 
down to 90 degrees of flexion.  It was noted that he had some 
pain getting up from a squatting position.  The finding was, 
mild left knee patellofemoral osteoarthritis post chronic 
patellar dislocation.  On examination of the right ankle, it 
was note that the veteran had two scars.  One scar is 10 cm x 
1 mm and is nonerythematous, nontender to palpation and 
nonadherent.  The right lateral scar is 10 cm x 1 mm and is 
nonerythenatous, nontender to palpation and not adherent.  
There was no adherence to underlying tissue, atrophy 
ulceration or breakdown of skin, elevation or depression of 
the surface, underlying soft tissue damage, inflammation, 
edema, keloid formation, inflexibility of the skin near the 
scar of limitation of motion due to the scar.  There was no 
disfigurement.  The veteran had 5 degrees of dorsiflexion 
with pain at 5 and 30 degrees of plantar flexion without 
pain.  There was no limitation due to weakness, fatigability, 
incoordination or flare-ups.  There were no incapacitating 
episodes.  There was tenderness to palpation with good 
stability and no swelling or effusion.  The finding was mild 
right ankle osteoarthritis, status post right ankle fracture.  
The examiner opined that there was no instability in either 
the knee or in his ankle.  It was stated that the veteran had 
post-traumatic mild osteoarthritic changes in the ankle and 
the knee and some mild loss of range of motion of the left 
knee and right ankle.  



Discussion

A.  Left Knee Disability

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where there is 
recurrent subluxation, lateral instability or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; 20 percent for moderate 
disability; and a maximum 30 percent disability evaluation is 
warranted for severe impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees. (38 C.F.R. § 4.71, Plate II shows that 
the normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion).  

The appellant does not have ankylosis of his left knee; 
accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  Review of the medical evidence of 
record indicates that Diagnostic Codes 5260 and 5261 are not 
for application because the appellant has not demonstrated 
the requisite limitation of flexion or extension.  The most 
recent VA examination showed no loss of extension and 115 
degrees of flexion.  There is no objective clinical evidence 
of dislocated cartilage, with frequent episodes of "locking," 
and left knee effusion.  Therefore, Diagnostic Code 5258 is 
not for application.

While the appellant has stated that his left knee locks and 
gives way, there is no recent medical evidence of recurrent 
subluxation or lateral instability of the left knee.  There 
have been consistent clinical findings of tenderness and 
swelling.  The Board also notes that the appellant has made 
consistent complaints of knee pain.

Other factors to consider are pain and the degree of 
limitation of motion, which in this case is to 115 degrees of 
flexion at worst on examination.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no weakness has been 
clinically demonstrated and there is no clinical evidence of 
any muscle spasm or atrophy.  Objective medical evidence has 
shown findings of small to moderate limitation of motion, 
slight swelling, crepitation and tenderness.

The current rating of 20 percent contemplates limitation of 
motion with complaints of pain.  Consideration has been given 
to assigning a separate rating for other function impairment, 
per VAOPGCPREC 23-97. See 62 Fed. Reg. 63604 (1997).  In this 
case, the medical evidence does not now demonstrate locking, 
instability, recurrent subluxation, or other manifestation 
that would warrant a separate 10 percent rating.  Thus, the 
assigned 20 percent rating is based on the functional 
limitations described in the absence of instability and 
subluxation.  Without such additional and separate 
disability, a separate or higher rating is not in order.  
Consideration has also been given to 38 C.F.R. §§ 4.40-4.59. 
The type of functional impairment contemplated therein has 
not been shown.  As noted above, even with consideration of 
pain starting at the110-degree point of motion, this does not 
warrant a higher rating under the aforementioned diagnostic 
criteria.  Consequently, even when taking into account the 
pain the veteran experiences, his functional loss does not 
provide a basis for concluding that an increased rating is 
warranted due to functional losses.  As such, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis for a 
higher or separate compensable evaluation.

It is again noted that this rating is apparently assigned 
based on the limitation of motion and complaints of pain and 
tenderness that are evidenced.  No recurrent subluxation or 
instability is currently demonstrated.  There is radiographic 
evidence of arthritis; however, a separate rating is not 
warranted in this case because the limitation of motion has 
already been considered in the rating assigned.  

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his left knee disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate a relatively 
small loss of range of motion.  These clinical assessments 
are considered persuasive as to the appellant's degree of 
impairment due to his left knee disability since they 
consider the overall industrial impairment due to his left 
knee.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 20 percent evaluation for the left 
knee disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service- 
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate. As discussed above, there are higher ratings 
for a knee disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his left knee disability.  The appellant has not offered any 
objective evidence of any symptoms due to the left knee 
disability that would render impractical the application of 
the regular schedular standards. Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.).  

The findings needed for a higher evaluation are not 
demonstrated in the evidence of record.  Also, findings that 
would support the assignment of another separate, compensable 
evaluation have not been demonstrated.  As such, the claim 
must be denied.  


B.  Right Ankle Disability

Moderate limitation of motion of the ankle will be rated as 
10 percent disabling. Marked limitation of motion of the 
ankle will be rated as 20 percent disabling. 38 C.F.R. § 
4.71a, Code 5271 (2004).  

For malunion of the tibia and fibula, with marked knee or 
ankle disability, a 30 percent rating is warranted; with 
moderate knee or ankle disability, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5262 (2004).  

For ankylosis of the ankle, in plantar flexion at less than 
30 degrees, a 20 percent rating is warranted; in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5270 (2004).  

The veteran's right ankle disability is rated as 20 percent 
disabling under DC 5271.  His disorder is shown to be 
primarily manifested by pain, swelling and limitation of 
motion of the right ankle.  The most recent examination shows 
range of motion between 10 degrees dorsal flexion and 25 
degrees plantar flexion.

For a rating in excess of the current 20 percent evaluation, 
the veteran would have to show malunion of the tibia and 
fibula with marked disability of the ankle or ankylosis of 
the ankle joint.  Actual ankylosis is not demonstrated and 
the range of motion does not approximate ankylosis of the 
ankle joint.  Nor has marked disability associated with the 
right ankle been demonstrated.  The Board can find no 
evidence in the record of a finding of severity of the right 
ankle beyond moderate.  It is noted that motion is no more 
than moderate.  The veteran's limitation of motion combined 
with his complaints of pain are adequately compensated in the 
currently assigned 20 percent rating.  As such, the criteria 
for a rating in excess of 20 percent have not been 
demonstrated and the appeal must be denied.

Regarding the veteran's contention that a separate evaluation 
for arthritis should be assigned, it is noted that the 
General Counsel of VA has indicated that in cases where there 
are distinct disabilities caused from arthritis of the knee 
as well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment (38 
C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may 
be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
The former opinion; however, is specifically related to knee 
disability.  Unlike the case of the knee, the Schedule for 
Rating Disabilities does not provide separate ratings for 
limitation of motion and instability of the ankle.  
Therefore, this opinion is not for application in the case at 
issue.  Under the latter opinion, separate disability for 
limitation of motion due to arthritis may be assigned for a 
musculoskeletal disability that is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code, such as for arthritis, that is 
based on limitation of motion.  Review of the record shows 
that the primary manifestation of the veteran's right ankle 
disability is limitation of motion. Thus, any separate 
evaluation on the basis of limitation of motion due to 
arthritis is considered to be duplicative.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b), 
provides that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (2004).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 
. 
For the reasons stated above, the Board finds that a rating 
beyond 20 percent is not warranted for the right ankle 
disability.  

Scars

The Board notes that on examination, the veteran has been 
found to have scarring of the knee and the ankle.  The Board 
must consider whether a separate rating for scarring is in 
order.  All impairment arising from a single disability may 
be awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Separate, compensable evaluations may be warranted 
for individual scars that are tender, painful, poorly 
nourish, ulcerated, or that limit the function or movement of 
the body part affected.  See Esteban, supra; 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7803, and 7805, respectively, 
(2001 - 2003) or for individual deep or superficial scars 
that measure a certain area, superficial scars that are 
unstable or painful, or scars that limit motion of the body 
part affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805, respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002. See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater. Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2004).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2004).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part. 38 C.F.R. Part 4 (2004).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration. Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scars.  The evidence affirmatively 
shows that they are not hypersensitive, or particular tender 
to the touch.  Moreover, the scars appear to be superficial, 
not deep, and they are not associated with underlying soft 
tissue damage.  Similarly, they are not adherent, and there 
is no sign of underlying tissue loss.  Also, neither scar 
approaches the area size needed for a compensable and 
separate evaluation.  Hence, for the above reasons, the Board 
finds that the criteria for a compensable, and separate, 
evaluation for scars have not been met.


ORDER

An increased evaluation for a right ankle disability beyond 
20 percent is denied.  

An increased evaluation for a left knee disability beyond 20 
percent is denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


